DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's amendment and election with traverse of Invention I and Species 2 in the reply filed on 02/02/2022 is acknowledged.  With respect to the invention election, the traversal is on the ground(s) that the apparatus Invention I cannot be used to carry out a materially different process than the method of Invention II since, it is alleged, process Invention II recites similar structure to that of apparatus Invention I and apparatus Invention I is recited as being intended for a process like that of method Invention II.  This is not found persuasive.  Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of Invention I can be used, e.g., to transport lumber, to declump soil, to separate a mixture, or to tenderize meat.  Claim 1 describes an apparatus with the ability to convey and beat and/or agitation materials.  There appears to be no reason why the apparatus cannot be used to convey and beat and/or agitate when the material is soil, a mixture or meat.  The potential uses of apparatus Invention I, not Applicant’s contemplated use of it (i.e. “for recycling artificial or synthetic layered materials”), is determinative for US restriction practice.	
With respect to the species election, applicant first asserts that that claim 1 is generic and that two species are not an unreasonable number of species to search and examiner.  There are nine claims that depend directly from claim 1.  Thus, claim 1 is generic to all of them.  These dependent claims deal 
Second, Applicant asserts that there is substantial overlap between the species and refers to MPEP 806.04(f).  It seems that Applicant is suggesting that one species is narrower in scope than the other.  Of course, Applicant may amend such that the representative species claims (i.e. 4 and 9) are in a dependent state with each other, but has not done so.  Of course, many species may “overlap” in scope in the sense that they share some features.  However, MPEP 806.04(f) is informative on the meaning of “overlap” in US restriction practice, wherein it states “[w]here two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. This may also be expressed by saying that to require restriction between claims limited to species, the claims must not overlap in scope (emphasis added).”  That is the case here.
Third, Applicant argues that a search and examination of all the species would not present an undue burden on the Office since they include all of the features of generic claim 1.  Of course, dependent claims necessarily include all of the features of the claims from which they depend.  So, under such a test, searching and examining for any number of dependent claims could never be categorized as an undue burden.  
Next, Applicant asserts that the species do not have separate utility from claim 1 or from each other.  With respect to the notion of separate utility from claim 1, it is noted that such an argument would perhaps be appropriate if, for example, claims 4 and 9 were independent claims and were identified in a combination/subcombination invention restriction relationship with claim 1.  That is not the case.  They are dependent from claim 1 and there is no invention election requirement requiring 
The requirement is still deemed proper and is therefore made FINAL.

Claims 4-8 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.

(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities: it does not include the above described section headings.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It appears the intended meaning may be that the limitations following the phrase are not part of the claimed invention, and this meaning will be used for purposes of examination.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2013042816 to Kolon Glotech Inc. et al. (“Kolon”, and note attached translation).
Regarding claim 1, Kolon teaches an apparatus useful for recycling artificial or synthetic layered materials (translation, abstract, page 1, paragraph beginning “The general artificial turf”), said apparatus comprising: a first conveying section arranged to receive and unroll a used or pre-processed roll of artificial or synthetic layered material, in use (ref. 12 and 13, and note translation, page 5, paragraph beginning “The supply unit”); at least a second conveying section arranged to receive and re-roll the subsequently processed roll of said material (ref. 30, and note translation, page 5, paragraph beginning “As shown in Figures 2 to 4”); and a beating section located intermediate said first and second conveying sections, arranged to beat and/or agitate said unrolled material as it is moved from the first conveying section to the at least second conveying section, in use (Fig. 2, section between the first conveying section (ref. 12 and 13) and the second conveying section (ref. 30), including, inter alia, ref. 25, and note translation, page 6, paragraph beginning “Separation section 20” and claim 13).
Regarding claim 2, Kolon discloses and apparatus wherein said first conveying section includes one or more conveying members, provided to unroll and pass said material along the apparatus, in use 
Regarding claim 3, Kolon discloses and apparatus wherein said first conveying section is arranged to present said material, in use, to said beating section in an inverted manner (note Fig. 2).  
Regarding claim 9, Kolon discloses an apparatus wherein said beating section further includes a liquid inlet portion, arranged to permit the inlet and flow of liquid across, over and/or around said material, in use (ref. 18, translation, paragraph bridging pages 5 and 6, and claim 29).  
Regarding claim 10, Kolon discloses an apparatus wherein liquid outlet means is provided for the outflow of liquid and debris/particulates trapped or contained therein (ref. 28b, and translation, page 5, paragraph beginning “The silica sand”).  
Regarding claim 11, Kolon discloses an apparatus wherein said liquid is water (ref. 18, translation, paragraph bridging pages 5 and 6, and claim 29).  
Regarding claim 12, Kolon discloses an apparatus which is fully capable of being operated in a manner wherein said liquid further includes other solvents/solutions or materials therein, such as disinfectants and/or coagulants.  It is noted that the liquid is not affirmatively claimed and is not understood to be a required structural feature of the claimed apparatus.
Regarding claim 13, Kolon discloses an apparatus wherein said second conveying section includes one or more conveying members, provided to receive and re-roll said material after processing by said beating section, in use (ref. 30, and note translation, page 5, paragraph beginning “As shown in Figures 2 to 4”).  
Regarding claim 15, Kolon discloses an apparatus wherein one or more conveyor members of said first and second conveying sections are provided to be movable or pivotable, so as to expose or present an underside of said material to at least one beating member, provided in the beating section, in a desired position, in use (note Fig. 2, ref. 33 and 35, and translation, page 9, last full paragraph).  
.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2013042816 to Kolon Glotech Inc. et al. (“Kolon”, and note attached translation) in view of US 5,263,591 to Taormina et al. (“Taormina”).
Regarding claim 14, Konon does not explicitly teach the apparatus wherein the direction and speed of movement in said first and second conveying sections are adjustable by a user, in use.    Conveyors with user adjustable direction and speed were known in the art as effective for enhancing process control and efficiency (see, e.g., Taormina at, inter alia, col. 3, lines 3-18) and a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the Kolon apparats as was known wherein the direction and speed of movement in said first and second conveying sections are adjustable by a user, in use, with a reasonable expectation of success, in order to enhance process control and efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714